Citation Nr: 0608889	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right hand 
impairment.  

2.  Entitlement to service connection for insomnia.  

3.  Entitlement to service connection for hair loss on the 
legs.  

4.  Entitlement to service connection for a mood disorder 
with memory impairment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  He was again called to active duty in February 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claims.

When the case was previously before the Board, in January 
2004, it was remanded for development, which included 
examination of the veteran and obtaining a medical opinion.  
The veteran was called to active duty for a year in Iraq 
before he could be examined.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its previous remand, the Board discussed the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)).  This act became law on 
November 9, 2000.  It redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
Board, in its January 2004 remand, requested the RO to insure 
compliance with VCAA.  The RO completed this part of the 
remand in a VCAA notice letter, sent to the veteran in 
January 2004.  

The Board's remand also requested that the RO ask the veteran 
for identifying information for any providers of relevant 
care, so their records could be obtained.  The January 2004 
letter from the RO did, in fact, request this information.  
However, in light of the veteran's call to active duty, there 
may well be additional medical records which could or should 
be obtained.  Also, there may be additional service medical 
records which the RO must obtain and consider.  38 U.S.C.A. 
§ 5103A(c)(1) (West 2002).  

The Board's remand also asked that the veteran be examined.  
His call to active duty was a good cause for missing the 
examination and it should be rescheduled.  38 C.F.R. § 3.655 
(2005).  The Board previously explained the need for an 
examination.  That explanation is revisited in its essential 
parts, so that reviewers will understand the need for 
examination of the veteran.  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1) (2005).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (2005).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2005).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b) (2005).

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands the definition of "qualifying 
chronic disability" to include not only undiagnosed illness, 
but also "a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that was defined by a cluster of 
signs or symptoms;" and any diagnosed illness the Secretary 
determined in regulations to warrant a presumption of service 
connection.  However, it is noted that the Secretary has not 
yet identified any diagnosed illness in the regulations as 
warranting presumptive service connection pursuant to 
38 U.S.C.A. § 1117.  This section also expanded the 
presumptive period from December 31, 2001, to September 30, 
2011.  See also VBA Fast Letter 02-04 (January 17, 2002).  

Here, the record indicates that the veteran had service in 
the Southwest Asia theater of operations during Persian Gulf 
War.  His DD Form 214 stated that he was ordered to active 
duty in support of Operation Desert Shield/Desert Storm, and 
he had over 3 months of foreign service, and the remarks 
section reflects service in Southwest Asia from January to 
April 1991.  As such, the aforementioned Persian Gulf 
statutory and regulatory provisions are applicable in the 
instant case.  

The Board notes that the disorders claimed by the veteran are 
consistent with the signs and/or symptoms listed under 38 
C.F.R. § 3.317(b).  In addition, the RO informed the veteran 
of the special Persian Gulf War provisions by correspondence 
dated in November 2001, and stated that all "[v]eterans who 
served in the Gulf War [were] entitled to a Gulf War Health 
Registry Examination provided at a [VA] health care facility 
free of charge."  However, no examination appears to have 
been accorded to the veteran, and his representative asserted 
in a November 2003 statement, that such an examination should 
be conducted.  

The Board further notes that the November 2001 correspondence 
also requested that the veteran provide competent medical 
evidence that he had the claimed disabilities, but no such 
evidence appears to be of record.  Nevertheless, in light of 
the veteran's Persian Gulf War service, his claimed 
disorders, and the aforementioned law and regulations, the 
Board concludes that he should be afforded a VA examination 
to determine whether a clinical diagnosis can be ascribed to 
his claimed conditions, and, if so, whether any such 
diagnosis may be directly service-connected or whether any of 
these conditions may be due to an undiagnosed illness a 
result of service in the Persian Gulf or otherwise linked to 
service.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Determine if the veteran has 
returned from his tour of active duty 
in Iraq.  When he returns, the 
following actions should be 
accomplished.  

2.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

3.  The AMC/RO should obtain the 
veteran's service medical records, 
including any which may have been 
created during his reserve service, as 
well as during his recent service in 
Iraq.  

4.  The AMC/RO should ask the veteran 
for releases, which include the names 
and addresses of all medical care 
providers who treated the veteran for 
his claimed right hand impairment, 
insomnia, hair loss on the legs, and 
mood disorder with memory impairment 
since his discharge from active service 
in May 1991.  The RO should then obtain 
any records identified by the veteran.

5.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded the 
appropriate medical examinations in 
order to determine whether a clinical 
diagnosis can be ascribed to his 
claimed disorders consisting of right 
hand impairment, insomnia, hair loss on 
the legs, or mood disorder with memory 
impairment, and whether the etiology of 
these conditions can be determined.

The claims folder must be made 
available to the examiners to review in 
conjunction with the examinations.

The examiners should be requested to 
address whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any of the claimed 
conditions, if currently manifested, 
are etiologically linked to service.  
Further, the examiners should be 
requested to determine whether the 
veteran manifests signs and symptoms of 
any undiagnosed illnesses primarily 
manifested by right hand impairment, 
insomnia, hair loss on the legs, or a 
mood disorder with memory impairment, 
or whether he has a medically 
unexplained chronic multisymptom 
illness, as a consequence of his 
service in the Persian Gulf War.  

All indicated studies should be 
undertaken, and all manifestations of 
current disability should be described 
in detail.  A complete rationale should 
be provided for any opinion or 
conclusion expressed.

If the examiners are unable to provide 
the requested opinions without 
resorting to speculation, it should be 
so stated.  

6.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of these claims.

7.  The AMC/RO should then readjudicate 
these claims in light of any evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

